In re Image Tek, Inc., and Karen Michelle Haas















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-039-CV

IN RE IMAGE TEK, INC., AND KAREN MICHELLE HAAS


 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

      The petition for writ of mandamus is denied without formal written opinion.  See Tex. R.
App. P. 52.8(d).

                                                                         PER CURIAM


Before Chief Justice Davis,
      Justice Vance, and
      Justice Cummings (Retired)
Writ Denied
Opinion delivered and filed February 16, 2000
Do not publish